            Case 6:21-cv-00196-ADA Document 12 Filed 07/30/21 Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION

MCOM IP, LLC,                                       )
    Plaintiff,                                      )
                                                    )           Civil Action No. 6:21-cv-00196-ADA
v.                                                  )
                                                    )
CSI, INC.                                           )           JURY TRIAL DEMANDED
       Defendant.                                   )


                    MOTION FOR LEAVE TO FILE RESPONSE TO
                ALERT MEDIA INC’S RULE 12(B)(6) MOTION TO DISMISS


          COMES NOW, Plaintiff mCom IP, LLC. (“mCom”) and requests leave to file a response

to Defendant, CSI, Inc. (“CSI”) 12(b)(6) Motion to Dismiss 12(b)(6) or in the Alternative

Transfer Under 28 U.S.C. §1404, Doc. No. 11.

          Defendant, CSI filed its Motion on June 18, 2021. Plaintiff’s response was due on July 2,

2021. 1

          In March of 2021, Plaintiff’s counsel’s firm underwent a change to its docketing program. 2

In the process of changing docketing programs, in error, some deadline entries and/or cases, to

include this one, did not transfer. 3 The error was by mistake and without deceptive intent. 4 mCom

respectfully requests that mCom be granted Motion for Leave to file a Response out of time up to

including August 13, 2021. 5

          Plaintiff became aware of the error when conducting a docket review. 6




1
  Declaration of William P. Ramey, III (“Ramey Decl.”) at ¶4.
2
  See id. at ¶5.
3
  See id.
4
  See id.
5
  See id
6
  Ramey Decl. at ¶6.

                                                        1
               Case 6:21-cv-00196-ADA Document 12 Filed 07/30/21 Page 2 of 3




            An extension of time is needed until August 13, 2021, for Plaintiff to fully develop its

response as Plaintiff’s counsel is currently conducting expert depositions for an upcoming trial,

preparing for two Oral Arguments for Court of Appeals, and drafting substantial briefing in other

cases. 7

           Plaintiff submits that good cause exists for the requested extension, which is not meant for

improper delay of this proceeding and is in the substantial interest of justice.

            WHEREFORE, Plaintiff respectfully requests that the Court grant leave and extend the

time for Plaintiff to respond to Defendant, Alert’s Motion to Dismiss, ECF No. 11 through and

including August 13, 2021.



                                                  Respectfully submitted,

                                                  Ramey & Schwaller, LLP

                                              By: /s/ William P. Ramey, III
                                                 William P. Ramey, III
                                                 Texas Bar No. 24027643
                                                 5020 Montrose Blvd., Suite 800
                                                 Houston, Texas 77006
                                                 (713) 426-3923 (telephone)
                                                 (832) 900-4941 (fax)
                                                 wramey@rameyfirm.com

                                                  Attorneys for MCom IP, LLC




                                 CERTIFICATE OF CONFERENCE

            Plaintiff’s counsel, William P. Ramey, III emailed counsel for CSI on July 29th and 30th,

2021, but have not received a response.


7
    See id. at ¶8.

                                                     2
         Case 6:21-cv-00196-ADA Document 12 Filed 07/30/21 Page 3 of 3




                                             /s/ William P. Ramey, III
                                             William P. Ramey, III




                                CERTIFICATE OF SERVICE

       Pursuant to the Federal Rules of Civil Procedure and Local Rule CV-5, I hereby certify

that all counsel of record who have appeared in this case are being served on this day of July 30,

2021, with a copy of the foregoing via e-mail.

                                             /s/ William P. Ramey, III
                                             William P. Ramey, III




                                                 3
